Citation Nr: 1449649	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  12-13 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to additional compensation based upon a dependent parent. 


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Appellant is a veteran who served on active duty from January 2003 to July 2006, and also had an additional six months of prior active service.  

This case comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a June 2011 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the appellant's mother's eligibility to be the appellant's dependent for VA purposes.  

The issue of entitlement to dependency and indemnity compensation benefits, to include aid and attendance, for the appellant's mother in her own right as a widow of a veteran has been raised by the record, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant has come before the VA asking that she be awarded an additional dependent's allowance for her mother, as her mother is dependent upon the appellant for expenses exceeding her monthly income.  Specifically, the appellant maintains that while her mother receives Social Security Administration (SSA) benefits along with retirement income, due to her mother's health, the appellant supplements her mother's income by paying for those expenses her mother cannot afford.  The appellant has averred that not only does she provide monies to her mother for her bills, but she also takes care of her mother.  The RO has denied her claim for increased benefits and she has appealed to the Board for review.  

The RO has denied the claim as the evidence of record does not show that the appellant's mother is dependent upon the appellant for reasonable maintenance.  The RO has based this conclusion based upon the mother's/appellant's Statement of Dependency of Parents, VA Form 21-509.  On the form, it was indicated that the mother's income was $546.00 (US dollars) from SSA and $800.00 (US dollars) from a retirement fund, for a total income per month of $1346.00 (US dollars).  The form further reveals that the mother's expenses, not including those expenses paid for by the appellant, as being $1170.00 (US dollars).  This is a net income difference of $176.00 (US dollars).  

The provisions of 38 C.F.R. § 3.250 (2014) govern whether a parent can be classified as a dependent parent.  This regulation provides that conclusive dependency of a parent (other than one who is residing in a foreign country) will be held to exist where the monthly income does not exceed:  (1) $400 (US dollars) for a mother or father not living together; (2) $660 (US dollars) for a mother and father, or remarried parent and spouse, living together; (3) $185 for each additional "member of the family" as defined in paragraph (b)(2).  38 C.F.R. § 3.250(a)(1) (2014).  Further, where the income exceeds the monthly amounts stated in paragraph (a)(1) of 38 C.F.R. § 3.250 (2014), dependency will be determined on the facts in the individual case under the principles outlined in paragraph (b) of 38 C.F.R. § 3.250 (2014).  In such cases, dependency will not be held to exist if it is reasonable that some part of the corpus of the claimant's estate be consumed for his or her maintenance.  38 C.F.R. § 3.250(a)(2) (2014).

Since the appellant's mother's income exceeds the monthly amounts stated 38 C.F.R. § 3.250(a)(1) (2014), dependency will be determined on the facts in the individual case under the principles outlined in 38 C.F.R. § 3.250(b) (2014).  Dependency will be help to exist if the appellant's mother does not have an income sufficient to provide for her reasonable maintenance.  "Reasonable maintenance" includes housing, food, clothing, medical care, as well as items beyond the bare necessities.  "Reasonable maintenance" also includes other requirements reasonably necessary to provide those conveniences and comforts of living suitable to and consistent with the appellant's mother's reasonable mode of life. 

In this case, the Board does not have a clear or recent picture of the appellant's monthly expenses.  While the appellant has listed some of the monthly expenses of her mother, she has not listed those repeated or additional expenses that she has paid herself because her mother cannot afford to pay those costs.  The Board finds that further itemization and documentation are needed to corroborate the mother's expenses along with the expenses paid for by the appellant, such as additional transportation expenses, doctor check-ups, medication bills, personal care products, clothing, etcetera.  Since the appellant has not yet submitted supporting documentation, such as medical bills and receipts for transportation, clothing, etcetera, and if the mother's financial outlook is as dire as claimed by the appellant, the Board concludes that a remand is necessary to allow the appellant such an opportunity to list those recurrent expenses, costs, and bills.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC shall provide to the appellant a content-complying Veterans Claims Assistance Act of 2000 (VCAA) notice and duty to assist letter.  To this end, the notice should include the provisions of 38 C.F.R. § 3.250 (2014), pertaining to dependency of parents, and of the types of dependency (i.e., conclusive, which is based on income limits, and factual, which is a standard to determine if the parent has sufficient income and/or net worth to provide "reasonable maintenance" for herself) that could assist in substantiating her claim.  

2.  The appellant should be informed of the need to submit financial records (income and expenses) from 2010 to the present.  The fact that the appellant has made habitual contributions to her mother is not conclusive evidence that dependency exists but is considered in connection with all other evidence.  38 C.F.R. § 3.250(c) (2014).  In the financial data provided to the VA, the appellant is requested that she itemize and provide supporting documentation (if possible) for her mother's monthly expenses, along with those expenses paid for by the appellant, including medical bills, food, clothing, social activities, transportation, personal care items, insurance (life and other), additional caregiver costs.  The appellant should be informed that she might submit copies (or originals) of bills, receipts, letters, or other documentation that might verify the expenses she reports. 

3.  After the appellant has been provided a reasonable opportunity to submit supporting documentation, the AMC should review the expanded record and determine if she has submitted evidence sufficient to warrant entitlement to the benefit sought.  Unless the benefit sought on appeal is granted, the appellant should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



